          Case 6:20-cv-01056-ADA Document 20-1 Filed 05/28/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    LEDCOMM LLC,

                    Plaintiff,                          Case No. 6:20-cv-01056-ADA

    v.

    SIGNIFY NORTH AMERICA CORP.,
    SIGNIFY HOLDING B.V., and
    SIGNIFY N.V.,

                    Defendants.


                                 [PROPOSED] SCHEDULING ORDER

    Deadline                      Item
    July 9, 2021                  Defendant serves preliminary invalidity contentions1 in the form of
                                  (1) a chart setting forth where in the prior art references each element
                                  of the asserted claim(s) are found, (2) an identification of any
                                  limitations the Defendant contends are indefinite or lack written
                                  description under section 112, and (3) an identification of any claims
                                  the Defendant contends are directed to ineligible subject matter under
                                  section 101. Defendant shall also produce (1) all prior art referenced
                                  in the invalidity contentions, (2) technical documents, including
                                  software where applicable, sufficient to show the operation of the
                                  accused product(s), and (3) summary, annual sales information for
                                  the accused product(s) for the two years preceding the filing of the
                                  Complaint, unless the parties agree to some other timeframe.
    July 19, 2021                 Parties exchange claim terms for construction.

    August 2, 2021                Parties exchange proposed claim constructions.

    August 9, 2021                Parties disclose extrinsic evidence. The parties shall disclose any
                                  extrinsic evidence, including the identity of any expert witness they
                                  may rely upon in their opening brief with respect to claim

1
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after
those preliminary contentions were served, and should do so seasonably upon identifying any
such material. Any amendment to add patent claims requires leave of court so that the Court can
address any scheduling issues.

                                                    1
          Case 6:20-cv-01056-ADA Document 20-1 Filed 05/28/21 Page 2 of 4




                              construction or indefiniteness. With respect to any expert identified,
                              the parties shall identify the scope of the topics for the witness’s
                              expected testimony.2 With respect to items of extrinsic evidence, the
                              parties shall identify each such item by production number or
                              produce a copy of any such item if not previously produced.
    August 16, 2021           Deadline to meet and confer to narrow terms in dispute and exchange
                              revised list of terms/constructions.
    August 23, 2021           Plaintiff files Opening claim construction brief, including any
                              arguments that any claim terms are not indefinite.

    August 31, 2021           Deadline to file motion for inter-district transfer.


    September 13, 2021        Defendant files Responsive claim construction brief.

    September 27, 2021        Plaintiff files Reply claim construction brief.


    October 12, 2021          Defendant files a Sur-Reply claim construction brief.
    October 15, 2021          Parties submit Joint Claim Construction Statement and provide copies of
                              briefs to the Court.


    October 15, 2021          Parties submit optional technical tutorials to the Court and technical
                              advisor (if appointed)
    October 26, 2021          Markman hearing at 9:00 a.m.

    October 27, 2021          Fact Discovery opens; deadline to serve Initial Disclosures per Rule
                              26(a).


    December 7, 2021          Deadline to add parties.




    December 21, 2021         Deadline to serve Final Infringement and Invalidity Contentions. After
                              this date, leave of Court is required for any amendment to Infringement
                              or Invalidity contentions. This deadline does not relieve the Parties of
                              their obligation to seasonably amend if new information is identified
                              after initial contentions.



2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.

                                                 2
      Case 6:20-cv-01056-ADA Document 20-1 Filed 05/28/21 Page 3 of 4




February 15, 2022     Deadline to amend pleadings. A motion is not required unless the
                      amendment adds patents or patent claims. (Note: This includes
                      amendments in response to a 12(c) motion.)
April 26, 2022        Deadline for the first of two meet and confers to discuss significantly
                      narrowing the number of claims asserted and prior art references at
                      issue. Unless the parties agree to the narrowing, they are ordered to
                      contact the Court’s Law Clerk to arrange a teleconference with the Court
                      to resolve the disputed issues.

May 24, 2022          Close of Fact Discovery.

June 21, 2022         Opening Expert Reports.
July 26, 2022         Rebuttal Expert Reports.

August 23, 2022       Close of Expert Discovery.


September 6, 2022     Deadline for the second of two meet and confers to discuss narrowing
                      the number of claims asserted and prior art references at issue to triable
                      limits. To the extent it helps the parties determine these limits, the
                      parties are encouraged to contact the Court’s Law Clerk for an estimate
                      of the amount of trial time anticipated per side. The parties shall file a
                      Joint Report within 5 business days regarding the results of the meet and
                      confer.
September 20, 2022    Dispositive motion deadline and Daubert motion deadline.

                      See General Issues Note #8 regarding providing copies of the briefing to
                      the Court and the technical adviser (if appointed).

October 4, 2022       Serve Pretrial Disclosures (jury instructions, exhibit lists, witness lists,
                      discovery and deposition designations).
October 18, 2022      Serve objections to pretrial disclosures/rebuttal disclosures.

October 25, 2022      Serve objections to rebuttal disclosures and file motions in limine.
November 8, 2022      File Joint Pretrial Order and Pretrial Submissions (jury instructions,
                      exhibit lists, witness lists, discovery and deposition designations); file
                      oppositions to motions in limine.
November 15, 2022     File Notice of Request for Daily Transcript or Real Time Reporting. If a
                      daily transcript or real time reporting of court proceedings is requested
                      for trial, the party or parties making said request shall file a notice with
                      the Court and e-mail the Court Reporter, Kristie Davis at
                      kmdaviscsr@yahoo.com.

                      Deadline to meet and confer regarding remaining objections and
                      disputes on motions in limine.




                                          3
       Case 6:20-cv-01056-ADA Document 20-1 Filed 05/28/21 Page 4 of 4




 November 16, 2022         File joint notice identifying remaining objections to pretrial disclosures
                           and disputes on motions in limine.


 At the Court’s            Final Pretrial Conference. The Court expects to set this date at the
 convenience on or after   conclusion of the Markman Hearing.
 November 21, 2022

 December 19, 2022         Jury Selection/Trial. The Court expects to set this date at the conclusion
                           of the Markman Hearing.




ORDERED this ________ day of _______, 2021.


                                                             ALAN D ALBRIGHT
                                                             UNITED STATES DISTRICT JUDGE




                                              4
